591 F.2d 323
Paul W. GRANVILLE, Petitioner-Appellant,v.Marvin HOGAN, Warden, U. S. Penitentiary, Respondent-Appellee.
No. 78-1487

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 16, 1979.
Paul W. Granville, pro se.
William L. Harper, U. S. Atty., William E. Turnipseed, Asst. U. S. Atty., Atlanta, Ga., for respondent-appellee.
Appeal from the United States District Court for the Northern District of Georgia.
Before COLEMAN, FAY and RUBIN, Circuit Judges.
PER CURIAM:


1
Appellant, a federal prisoner who violated his parole, challenges the revoking of his good time credits by appellee in this habeas action.  As this Court recently noted in Lambert v. Warden et al., 591 F.2d 4, 8 (5th Cir. 1979) we see nothing in the legislative history of the Parole Commission and Reorganization Act, Pub. L. No. 94-233, 90 Stat. 219 (codified at 18 U.S.C. § 4201 Et seq.) which indicates that Congress intended to alter the well-established rule that parole violators forfeit their good time credits and time spent on conditional release.  Lambert, supra, at 8.


2
Petitioner also contends that the utilization of a magistrate delayed the judicial process, that his petition was not acted upon expeditiously, that he was entitled to a hearing, and that he was entitled to a court appointed attorney.  As these arguments are without merit, we affirm the district court's denial of habeas relief.


3
AFFIRMED.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I